



COURT OF APPEAL FOR ONTARIO

CITATION: Bank of Montreal v. Serpa, 2018 ONCA 94

DATE: 20180131

DOCKET: M48041 (C55748)

Simmons, Roberts and Nordheimer JJ.A.

BETWEEN

Bank of Montreal

Respondent/Plaintiff

and

Paul Emilio Serpa

Applicant/Defendant

Paul Serpa, in person

Christopher Staples, for the respondent

Heard and released orally: January 17, 2018

REASONS FOR DECISION

[1]

The moving party requests a review of the decision of a motion judge in
    this court refusing to set aside a dismissal of an appeal for delay.

[2]

The moving partys appeal of a judgment dated June 20, 2012 (which was
    apparently filed by his mother while the moving party was out of the country),
    was dismissed for delay on December 7, 2012.  Among other things, the judgment
    ordered the moving party to pay the amount owing on a collateral mortgage
    securing payments on a line of credit.

[3]

On June 8, 2017, the motion judge dismissed the moving partys request
    to reinstate his appeal.  He found that the moving partys renewed interest in
    the appeal was the result of the bank seeking recovery against the second
    property the moving party owns following the sale of the property subject to
    the mortgage.

[4]

However, the motion judge also found that the moving partys explanation
    for his delay was not convincing  as the moving party had an obligation to
    mind his affairs while out of the country  and that the merits of the appeal
    are weak.

[5]

In all the circumstances, the motion judge declined to set aside the
    dismissal for delay at this late stage.

[6]

We see no basis on which to set aside the motion judges order.  The
    moving party has failed to identify any error in the motion judges reasons. 
    The moving partys allegations in relation to the merits are vague and
    unsubstantiated.  As noted by the motion judge, there is no adequate
    explanation for the inordinate delay.

[7]

The review motion is dismissed.  Costs of the review motion are to the
    bank on a partial indemnity scale fixed in the amount of $5,000 inclusive of
    disbursements and applicable taxes.

Janet Simmons J.A.

L.B. Roberts J.A.

I.V.B. Nordheimer J.A.


